Citation Nr: 1236360	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  12-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial higher ratings for hepatitis C.

(The Veteran's claim of service connection for a psychiatric disorder to include posttraumatic stress disorder will be the subject of a separate decision by the Board.).

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the Veteran was not provided a VA examination in connection with his claim for higher initial ratings, a VA examination is warranted under 38 C.F.R. § 3.327.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain records since March 2010 from the North Texas Health Care System.  

2.  Afford the Veteran a VA examination to determine the current level of disability due to hepatitis C.  

The Veteran's file should be provided to the VA examiner for review. 

3.  After the requested development is completed, readjudicate the claim for higher initial ratings for hepatitis C.  




If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


